NOT DESIGNATED FOR PUBLICATION

                                           No. 124,807

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                           DETRON KEON SMALLWOOD WHEELER,
                                      Appellant.


                                 MEMORANDUM OPINION

       Appeal from McPherson District Court; JOHN B. KLENDA, judge. Opinion filed September 9,
2022. Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before GARDNER, P.J., MALONE and CLINE, JJ.


       PER CURIAM: Detron Keon Smallwood Wheeler claims the district court abused
its discretion by sentencing him to 18 months' probation instead of 12 months. We
granted his unopposed motion for summary disposition under Supreme Court Rule
7.041A (2022 Kan. S. Ct. R. at 48).


       Wheeler admits the district court had the legal authority to impose up to 18
months' probation because he qualified for Senate Bill 123 treatment. See K.S.A. 2021
Supp. 21-6824; K.S.A. 2021 Supp. 21-6608(c)(4); State v. Swazey, 51 Kan. App. 2d 999,
Syl. ¶ 3, 357 P.3d 893 (2015). Wheeler does not argue the district court made any legal or
factual error, and we find nothing unreasonable about the district court's decision.



                                                 1
Affirmed.




            2